                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GERALD THEIS, JR.,                                CV 20-11-BLG-SPW-TJC

                       Plaintiff,
                                                  ORDER
vs.

AFLAC INC.,

                       Defendant.

      Defendant moves for the admission of R. Steve Ensor to practice before this

Court in this case with Geoffrey R. Keller to act as local counsel. (Doc. 11.) The

Court acknowledges that Mr. Ensor was unable to obtain a notarized affidavit due

to the current pandemic. (Doc. 11-1 at ¶ 11.) The application, however, appears to

be in order under Local Rule 83.1(d)(3), which only requires an applicant’s

affidavit or declaration make the enumerated statements “under the penalty of

perjury.” L.R. 83.1(d)(3). Mr. Ensor’s declaration satisfies this requirement.

(Doc. 11-1 at ¶ 12.)

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

R. Steve Ensor pro hac vice is GRANTED on the condition that Mr. Ensor shall do

his own work. This means that Mr. Ensor must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).
Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Ensor may move for the admission pro hac vice of

one (1) associate of his firm. Such associate, if duly admitted, shall be authorized

to participate in this case on the same terms and conditions as Mr. Ensor.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Ensor, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 2nd day of April, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
